DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
  Response to Amendment
 This Office Action is in response to an amendment filed on 12/10/2021. As directed by the amendment, no claims were canceled, claims 1, 11-12, 14-15, and 18-19 were amended, and no new claims were added. Thus, claims 1-31 are pending for this application, with claims 1-20 being examined and claims 21-31 being withdrawn.

Election/Restrictions
Claims 21-31 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, therebeing no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
 Claims 1-2, 4-5, 8-9, 11, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2015/0120201) in view of Centen (US 2012/0089054), Oppenheimer (US 2017/0181925), and Eerden (US 2010/0211127).
 Regarding claim 1, Silver discloses (Fig. 1-3) a system for obtaining a record of one or more resuscitation activities performed by an acute care provider for a patient, the system comprising: 
at least one motion sensor (sensors 2 and 3, in the form of accelerometers, paragraph [0025]) configured to sense movement of the acute care provider's hand during performance of one or more resuscitation activities by the acute care provider (thumb on anterior portion of patient near sensor 2, and other fingers on the proximal side near sensor 3, therefore movement of a first portion of hand observed at sensor 2 and movement of a second portion of hand observed at sensor 3); and 
a controller configured to: receive and process a signal from the at least one motion sensor to identify a resuscitation activity being performed (control system integrates signals from 
Silver does not disclose that the sensors are wearable on a hand of the remote care provider, wherein the controller is configured to receive and process a signal from the at least one motion sensor to detect movements of the acute care provider’s hand. 
However, Centen teaches incorporating sensors (e.g. accelerometers, pressure sensors, see paragraph [0061] lines 1-14 of Centen) into a wearable CPR device (paragraph [0059] lines 1-12 and paragraph [0060] lines 1-12 of Centen) to determine resuscitation activity parameters (e.g. compression depth and compression angle, see paragraph [0066] lines 1-12), wherein the controller (“processing unit”, paragraph [0041]) is configured to receive and process a signal from the at least one motion sensor to detect movements of the acute care provider’s hand (paragraph [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Silver to be incorporated into a wearable device wherein the controller is configured to receive and process a signal from the at least one motion sensor to detect movements of the acute care provider’s hand, as taught by Centen in order to improve the portability of the device (paragraph [00139] lines 1-12 of Centen).
	Modified Silver does not disclose the controller is configured to automatically record at least one time-stamped marker indicating the type of the one or more identified resuscitation activities performed by the acute care provider and a time that the one or more activities were performed. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Silver to be configured to automatically record at least one time-stamped marker indicating the type of the one or more identified resuscitation activities performed by the acute care provider and a time that the one or more activities were performed, as taught and suggested by Oppenheimer, for the purpose of providing a record of the emergency procedure (e.g. which tasks have been performed and at which time points) (paragraph [0139]-[0140]), thereby improving patient outcome.
	Modified Silver does not disclose the controller is configured to identify a type of the one or more activities being performed by the acute care provider based on the detected movements of the acute care provider’s hand. However, Eerden teaches (Fig. 1) a CPR device including a controller (control module 16), wherein the controller is configured to identify a type of the one or more activities being performed by the acute care provider based on the detected movements of the acute care provider’s hand (control module 16 utilizes segmentation module 20 to determine whether chest compressions or ventilation is occurring based upon movement of the puck, e.g. periods of paused movement of the puck indicates inactivity which indicates ventilation, see paragraphs [0022]-[0023]).

Regarding claim 2, modified Silver discloses a controller, but does not disclose wherein the controller is further configured to automatically record identifying information about the acute care provider who performed the one or more resuscitation activities and determine whether the acute care provider shoulder perform additional resuscitation activities for the patient.
However, Oppenheimer further teaches wherein the controller is further configured to automatically record identifying information about the acute care provider who performed the one or more resuscitation activities (identifies user that performs task, see paragraphs [0140]-[0141]) and to determine whether the acute care provider shoulder perform additional resuscitation activities for the patient (computing device indicates subsequent tasks to be performed after the task shown in the upcoming task portion 404, paragraph [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Silver to automatically record identifying information about the acute care provider who performed the one or more resuscitation activities and determine whether the acute care provider shoulder perform additional resuscitation activities for the patient, as taught by Oppenheimer, for the 
Regarding claim 4, modified Silver discloses a controller, but does not disclose an output component, wherein the controller is configured to cause the output component to provide a notification to the acute care provider to perform the one or more resuscitation activities according to a predetermined treatment protocol.
However, Oppenheimer teaches an output component (GUI 500), wherein the controller is configured to cause the output component to provide a notification to the acute care provider to perform the one or more resuscitation activities according to a predetermined treatment protocol (GUI 500 lists tasks to be performed based on a selected protocol, see paragraph [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Silver to comprise an output component, wherein the controller is configured to cause the output component to provide a notification to the acute care provider to perform the one or more resuscitation activities according to a predetermined treatment protocol, as taught by Oppenheimer, for the purpose of improving organization for administration of the therapy and notifying a given user of what task should be performed and when, thereby improving patient outcome.
Regarding claim 5, modified Silver discloses a controller, but does not disclose the system further comprising transitory or non-transitory computer readable memory in communication with the controller, and wherein the predetermined treatment protocol is stored on the computer readable memory.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Silver to include transitory or non-transitory computer readable memory in communication with the controller, and wherein the predetermined treatment protocol is stored on the computer readable memory, as taught by Oppenheimer, for the purpose of allowing the protocols to be pre-made and stored in a remote location to reduce memory requirement and allow for quicker access and manipulation of the protocol. 
Regarding claim 8, modified Silver discloses a controller, but does not disclose the controller is configured to schedule a time to perform a subsequent resuscitation activity based on the at least one time-stamped marker and cause an output component to provide a notification to the acute care provider to perform the subsequent resuscitation activity at the scheduled time.
However, Oppenheimer teaches a controller configured to schedule a time to perform a subsequent resuscitation activity based on the at least one time-stamped marker (computing device indicates subsequent tasks to be performed after the task shown in the upcoming task portion 404, paragraphs [0090]-[0091]) and cause an output component to provide a notification 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Silver to schedule a time to perform a subsequent resuscitation activity based on the at least one time-stamped marker and cause an output component to provide a notification to the acute care provider to perform the subsequent resuscitation activity at the scheduled time, as taught by Oppenheimer, for the purpose of improving communication between the device and user as to what steps should be performed at which times, thereby improving patient outcome.
Regarding claim 9, modified Silver discloses presently claimed invention, but does not disclose the system further comprises a wireless transmitter located in proximity to the acute care provider, the wireless transmitter being configured to transmit signals from the at least one motion sensor to the controller.
However, Centen teaches (Fig. 1-4 and 7) a CPR system comprising a wireless transmitter (top sensor 415 comprises a transmitter 478) located in proximity to the acute care provider (located in top device and therefore in proximity to the acute care provider), the wireless transmitter being configured to transmit signals from the at least one motion sensor to the controller (measurements received from second sensor at 478 go to processor 450) (paragraph [0040] lines 1-20 of Centen).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Silver to include a wireless transmitter located in proximity to the acute care provider, the wireless transmitter being configured to transmit signals from the at least one motion sensor to the controller, as taught by 
Regarding claim 11, modified Silver discloses the controller is configured to identify at least two of the following types of resuscitation activities based on the detected movement of the care provider’s hand: chest compressions (see paragraph [0025] of Silver and paragraphs [0022]-[0023] of Eerden) and manual or automatic ventilation (paragraphs [0022]-[0023] discloses indirectly determining whether ventilation is being performed based on inactivity of movement of the CPR device which is moved by acute care provider’s hand).
Regarding claim 14, modified Silver discloses a system, but does not disclose the system further comprising a patient monitor in communication with the controller, the patient monitor comprising circuitry for sensing physiological signals of the patient, wherein the controller is configured to output a summary of care including the physiological signals sensed by the patient monitor correlated with the at least one time-stamped marker.
However, Oppenheimer teaches (Fig. 11A) a system comprising a patient monitor (display device 1104) in communication with the controller (120c), the patient monitor comprising circuitry for sensing physiological signals of the patient (sensors 1002 and 1004 measure patient vital signs, see paragraph [0108]), wherein the controller is configured to output a summary of care including the physiological signals sensed by the patient monitor correlated with the at least one time-stamped marker (displays time-dependent graph of vital signs over course of treatment, and because the physiological signals are dependent on the tasks performed at the time stamped marker, the summary of care (historical graph) includes physiological signals corrected with at least one time-stamped marker, see paragraph [0121]).

Regarding claim 15, modified Silver discloses the controller is further configured to identify and/or verify each time-stamped marker based, at least in part, on analysis of the physiological signals sensed by the patient monitor (see paragraph [0053] of Oppenheimer).
Regarding claim 18, modified Silver discloses the at least one motion sensor comprises: 
a first wearable motion sensor (sensor 2 of Silver, modified to be wearable as taught by Centen) configured to sense movement of a first portion of the acute care provider's hand (thumb on anterior portion of patient near sensor 2, therefore movement of first portion of hand observed at sensor 2); and
a second wearable motion sensor (sensor 2 of Silver, modified to be wearable as taught by Centen) configured to sense movement of a second portion of the acute care provider's hand (other fingers on the proximal side near sensor 3, therefore movement of second portion of hand observed at sensor 3), and 
wherein the controller is configured to receive and process signals from the first wearable motion sensor and the second wearable motion sensor and compare the signals to detect the . 

Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2015/0120201) in view of Centen (US 2012/0089054), Oppenheimer (US 2017/0181925) and Eerden (US 2010/0211127), and further in view of Freeman 20140342331, as evidenced by Biederman (US 10,046,114).
Regarding claim 3, modified Silver discloses the current invention, but does not disclose a near-field communication sensor configured to be worn by the acute care provider, the near-field communication sensor being configured to sense radio-frequency signals emitted from emitters located in proximity to the acute care provider. 
However, Freeman teaches a near-field communication sensor (NFC chip, paragraph [0008]) configured to be worn by the acute care provider (e.g. in wristband, paragraph [0008]), the near-field communication sensor being configured to sense radio-frequency signals emitted from emitters located in proximity to the acute care provider (NFC chip used to identify locations of other rescuers who also have NFC chips, therefore the emitters are the NFC chips of the other acute care providers. Near-field communication devices communicate using radio-frequency identification standards, therefore the NFC sensor would inherently identify radio-frequency signals in proximity to the wearable device. See Col. 15 lines 38-65 of Biederman).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Silver to include a near-field communication sensor configured to be worn by the acute care provider, the near-field .

 Claims 6-7   is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2015/0120201) in view of Centen (US 2012/0089054), Oppenheimer (US 2017/0181925) and Eerden (US 2010/0211127), and further in view of Sagiroglu (US 2013/0282068)
 Regarding claims 6-7, modified Silver discloses a controller, but does not disclose the controller is configured to determine the predetermined treatment protocol based, at least in part, on a characteristic of the patient, wherein the characteristic of the patient comprises at least one of a present condition of the patient.
However, Sagiroglu teaches the controller is configured to determine the predetermined treatment protocol based, at least in part, on a characteristic of the patient, wherein the characteristic of the patient comprises at least one of a present condition of the patient (controller determines initial treatment protocol (e.g. which actions and in which order) based on the survivability index number, which is determined by processing the ECG of the patient, see paragraphs [0008], [0009] and [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Silver to be configured to determine the predetermined treatment protocol based, at least in part, on a characteristic of the patient, wherein the characteristic of the patient comprises at least one of a .
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2015/0120201) in view of Centen (US 2012/0089054), Oppenheimer (US 2017/0181925) and Eerden (US 2010/0211127), and further in view of Kim (KR 1020140140700).
Regarding claim 10, modified Silver discloses a controller, but does not disclose a wireless transceiver in communication with the controller, the wireless transceiver being configured to receive signals from the at least one motion sensor and to transmit information to a remote computing device. 
However, Kim teaches a wireless transceiver (radio transmitter) being configured to receive wireless signals from the first sensor and/or the second sensor (from pressure sensor 12, paragraph [0022] lines 1-4) and to transmit, through WiFi or Bluetooth, information based on the received signals to a remote computing device (e.g. portable computer), (paragraph [0024] lines 1-4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the modified Silver to include a wireless transceiver associated with the controller, the transceiver being configured to receive wireless signals from at least one sensor and to transmit information based on the received signals to a remote computing device, as taught by Kim, in order to allow for users to communicate with medical personnel outside the area in case of emergency.
Modified Silver does not disclose the wireless transceiver being configured to transmit information about the at least one time-stamped marker to a remote computing device. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Silver to include a transceiver configured to transmit information about the at least one time-stamped marker to a remote computing device, as taught by Oppenheimer, for the purpose of allowing for the information collected to be stored and analyzed at a later time point to improve outcome of therapy for a following session.
   
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2015/0120201) in view of Centen (US 2012/0089054), Oppenheimer (US 2017/0181925) and Eerden (US 2010/0211127), and further in view of Freeman (US 2014/0342331).
Regarding claim 12, modified Silver discloses a system comprises a plurality of additional acute care providers (see Oppenheimer paragraph [0125]-[0126]), but does not disclose the system further comprises additional motion sensors, each of which worn by the multiple acute care providers, and wherein the controller is further configured to: assign a role to each of the plurality of additional acute care providers based, at least in part, on the identified one or more resuscitation activities performed by the acute care provider; and provide feedback to each of the plurality of additional acute care providers for performance of the assigned role for each of the plurality of additional acute care providers.
However, Freeman (Fig. 1b) teaches a system comprises motion sensors (wearable computing devices 121,123, each comprising a motion sensitive component 162, e.g. 
assign a role to each of the plurality of additional acute care providers based, at least in part, on the identified one or more resuscitation activities performed by the respective acute care provider (based on the quality of compressions, determined based on accelerometer data, controller will reassign roles of care providers to improve quality of compressions, see paragraph [0171]).
provide feedback to each of the plurality of additional acute care providers for performance of the assigned role for each of the plurality of additional acute care providers (e.g. display message to switch roles based on performance of CPR of depending on how long first user has been performing assigned task, paragraph [0207]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Silver to include additional motion sensors, each of which worn by the multiple acute care providers, and wherein the controller is further configured to: assign a role to each of the plurality of additional acute care providers based, at least in part, on the identified one or more resuscitation activities performed by the acute care provider; and provide feedback to each of the plurality of additional acute care providers for performance of the assigned role for each of the plurality of additional acute care providers, as taught by Freeman, for the purpose of allowing for multiple users having different roles to receive feedback regarding treatment, thereby improving patient outcome.
Regarding claim 13, modified Silver discloses a controller, but does not disclose the controller is further configured to output a summary of care for treatment of the patient including a record of time-stamped markers associated with each respective acute care provider.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Silver to further configured to output a summary of care for treatment of the patient including a record of time-stamped markers associated with each respective acute care provider, as taught and suggested by Oppenheimer, for the purpose of keeping an accurate record of the patient’s treatment over the course of the treatment protocol (paragraph [0088] Oppenheimer).
 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2015/0120201) in view of Centen (US 2012/0089054), Oppenheimer (US 2017/0181925) and Eerden (US 2010/0211127), and further in view of Wang (US 2011/0302694). 
Regarding claim 16, modified Silver discloses a motion sensor, but does not disclose wherein the at least one motion sensor comprises an adhesive substrate for adhering the at least one motion sensor to a portion of the acute care provider's hand.
However, Connor teaches (Fig. 1) wherein the at least one motion sensor (flexible sensor 104, comprising an accelerometer, see paragraph [0218]) comprises an adhesive substrate (for adhering the at least one motion sensor to a portion of the acute care provider's hand (adhesive sealant that adheres sensor to glove 102, which is connected to care provider’s hand, see paragraph [0136]).
.
 
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Silver (US 2015/0120201) in view of Centen (US 2012/0089054), Oppenheimer (US 2017/0181925), Eerden (US 2010/0211127), and Wang (US 2011/0302694), and further in view of Celik-Butler (US 2008/0312565).
Regarding claim 17, modified Silver discloses a motion sensor, but does not disclose wherein the at least one motion sensor further comprises flexible circuitry, the flexible circuitry comprising components for sensing and wirelessly transmitting signals representative of movement of the acute care provider.
However, Celik-Butler teaches (Fig. 1-5) wherein the at least one motion sensor (sensor array 104, which measures acceleration, see paragraph [0029]) further comprises flexible circuitry (flexible substrate 406 comprising circuitry shown in Fig. 4), the flexible circuitry comprising components for sensing (sensing arrays 410,412) and wirelessly transmitting signals (communications interface 306) representative of movement of the acute care provider, paragraph [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one motion sensor of .

Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-5, 8-9, 11, 14-15 and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,492,986 in view of Oppenheimer (US 2017/0181925) and Eerden (US 2010/0211127).
  	Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
	Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Patent claims 1 and 21
Application claim 1


a first wearable sensor configured to sense movement of a first portion of an acute care provider's hand;

a second wearable sensor configured to sense movement of a second portion of the acute care provider's hand; and

a controller configured to:
receive and process signals representative of performance of a resuscitation activity from the first wearable sensor and the second wearable sensor;

identify from the processed signals information indicative of movement of the first wearable sensor in a first direction and information indicative of movement of the second wearable sensor in a second direction, the first direction being different from the second direction; and

determine at least one resuscitation activity parameter based, at least in part, on the identified information for the first wearable sensor and the identified information for the second wearable sensor.


Claim 21. The system of claim 1, wherein the resuscitation activity comprises performance of chest compressions for an infant, and wherein the at least one resuscitation activity parameter comprises changes in anterior/posterior distance for the compressions.





at least one motion sensor wearable on a hand of the acute care provider and configured to sense movement of the acute care provider's hand during performance of one or more resuscitation activities by the acute care provider; and 

a controller configured to: receive and process a signal from the at least one motion sensor to detect movements of the acute care provider’s hand;

identify a type of the one or more resuscitation activities being performed by the acute care provider based on the detected movements of the acute care provider’s hand; 

and automatically record at least one time-stamped marker indicating the type of the one or more resuscitation activities performed by the acute care provider and a time that the one or more activities were performed.


Thus, it is apparent, for the broadening aspect, that patent claim 21 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 21, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 21 with respect to the broadening aspect.
With respect to the additional features recited in application claim 1, patent claim 21 fails to recite the controller is configured to automatically record at least one time-stamped marker indicating the type of the one or more identified resuscitation activities performed by the acute care provider and a time that the one or more activities were performed. 
	However, Oppenheimer teaches (Fig. 13) a wearable computing device configured to automatically record at least one time-stamped marker indicating the type of the one or more identified resuscitation activities performed by the acute care provider and a time that the one or more activities were performed (wearable CPR device receives indication that a task has been competed at a particular time, and records a time entry of the particular task at the particular time and which task was completed, see paragraphs [0020] and [0140]).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of patent claim 21 to be configured to automatically record at least one time-stamped marker indicating the type of the one or more identified resuscitation activities performed by the acute care provider and a time 
	Patent claim 21 does not disclose the controller is configured to identify a type of the one or more activities being performed by the acute care provider based on the detected movements of the acute care provider’s hand. However, Eerden teaches (Fig. 1) a CPR device including a controller (control module 16), wherein the controller is configured to identify a type of the one or more activities being performed by the acute care provider based on the detected movements of the acute care provider’s hand (control module 16 utilizes segmentation module 20 to determine whether chest compressions or ventilation is occurring based upon movement of the puck, e.g. periods of paused movement of the puck indicates inactivity which indicates ventilation, see paragraphs [0022]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of patent claim 21 to be configured to identify a type of the one or more activities being performed by the acute care provider based on the detected movements of the acute care provider’s hand, as taught by Eerden, for the purpose of allowing for digital recording of the events of the resuscitation period without user intervention.
Regarding claim 2, patent claim 21discloses a controller, but does not disclose wherein the controller is further configured to automatically record identifying information about the acute care provider who performed the one or more resuscitation activities and determine whether the acute care provider shoulder perform additional resuscitation activities for the patient.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of patent claim 21to automatically record identifying information about the acute care provider who performed the one or more resuscitation activities and determine whether the acute care provider shoulder perform additional resuscitation activities for the patient, as taught by Oppenheimer, for the purpose of providing a more thorough record of the emergency event and to anticipate upcoming tasks and notifying user of those tasks, thereby improving patient outcome.
Regarding claim 4, patent claim 21discloses a controller, but does not disclose an output component, wherein the controller is configured to cause the output component to provide a notification to the acute care provider to perform the one or more resuscitation activities according to a predetermined treatment protocol.
However, Oppenheimer teaches an output component (GUI 500), wherein the controller is configured to cause the output component to provide a notification to the acute care provider to perform the one or more resuscitation activities according to a predetermined treatment protocol (GUI 500 lists tasks to be performed based on a selected protocol, see paragraph [0089]).

Regarding claim 5, patent claim 21discloses a controller, but does not disclose the system further comprising transitory or non-transitory computer readable memory in communication with the controller, and wherein the predetermined treatment protocol is stored on the computer readable memory.
However, Oppenheimer teaches transitory or non-transitory computer readable memory in communication with the controller, and wherein the predetermined treatment protocol is stored on the computer readable memory (computing device 110 stores various treatment protocols that can be used to treat a patient, see paragraph [0057]. While Oppenheimer does not appear to disclose whether the memory is specifically transitory or non-transitory, the memory of Oppenheimer must be either transitory or non-transitory, therefore the limitation is met by Oppenheimer). 	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent claim 21 to include transitory or non-transitory computer readable memory in communication with the controller, and wherein the predetermined treatment protocol is stored on the computer readable memory, as taught by Oppenheimer, for the purpose of allowing the protocols to be pre-made and stored in a 
Regarding claim 8, patent claim 21 discloses a controller, but does not disclose the controller is configured to schedule a time to perform a subsequent resuscitation activity based on the at least one time-stamped marker and cause an output component to provide a notification to the acute care provider to perform the subsequent resuscitation activity at the scheduled time.
However, Oppenheimer teaches a controller configured to schedule a time to perform a subsequent resuscitation activity based on the at least one time-stamped marker (computing device indicates subsequent tasks to be performed after the task shown in the upcoming task portion 404, paragraphs [0090]-[0091]) and cause an output component to provide a notification to the acute care provider to perform the subsequent resuscitation activity at the scheduled time (GUI 400 indicates this to user via task portion 404, see paragraph [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of patent claim 21to schedule a time to perform a subsequent resuscitation activity based on the at least one time-stamped marker and cause an output component to provide a notification to the acute care provider to perform the subsequent resuscitation activity at the scheduled time, as taught by Oppenheimer, for the purpose of improving communication between the device and user as to what steps should be performed at which times, thereby improving patient outcome.
Regarding claim 9, patent claim 21 discloses presently claimed invention, but does not disclose the system further comprises a wireless transmitter located in proximity to the acute care provider, the wireless transmitter being configured to transmit signals from the at least one motion sensor to the controller.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent claim 21 to include a wireless transmitter located in proximity to the acute care provider, the wireless transmitter being configured to transmit signals from the at least one motion sensor to the controller, as taught by Centen, for the purpose of allowing information from the sensors to be transmitted to the controller without requiring a wired connection, thereby improving portability and prevent possible tangling of connection cords. 
Regarding claim 11, patent claim 21 discloses the controller is configured to identify at least two of the following types of resuscitation activities based on the detected movement of the care provider’s hand: chest compressions (“performance of chest compressions”, see claim 21) and manual or automatic ventilation (paragraphs [0022]-[0023] of Eerden discloses indirectly determining whether ventilation is being performed based on inactivity of movement of the CPR device which is moved by acute care provider’s hand).
Regarding claim 14, patent claim 21 discloses a system, but does not disclose the system further comprising a patient monitor in communication with the controller, the patient monitor comprising circuitry for sensing physiological signals of the patient, wherein the controller is 
However, Oppenheimer teaches (Fig. 11A) a system comprising a patient monitor (display device 1104) in communication with the controller (120c), the patient monitor comprising circuitry for sensing physiological signals of the patient (sensors 1002 and 1004 measure patient vital signs, see paragraph [0108]), wherein the controller is configured to output a summary of care including the physiological signals sensed by the patient monitor correlated with the at least one time-stamped marker (displays time-dependent graph of vital signs over course of treatment, and because the physiological signals are dependent on the tasks performed at the time stamped marker, the summary of care (historical graph) includes physiological signals corrected with at least one time-stamped marker, see paragraph [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent claim 21 to include a patient monitor in communication with the controller, the patient monitor comprising circuitry for sensing physiological signals of the patient, wherein the controller is configured to output a summary of care including the physiological signals measured by the patient monitor correlated with the at least one time-stamped marker, as taught by Oppenheimer, for the purpose of allowing rescuers at the emergency scene to view the patient condition of the course of treatment, and adjust treatment accordingly (paragraph [00109] Oppenheimer), thereby improving patient outcome.
Regarding claim 15, patent claim 21 discloses the controller is further configured to identify and/or verify each time-stamped marker based, at least in part, on analysis of the physiological signals sensed by the patient monitor (see paragraph [0053] of Oppenheimer).
Regarding claims 18-20, the recited limitations are in patent claim 1 (from which claim 21 depends).
 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,492,986 in view of Oppenheimer (US 2017/0181925) and Eerden (US 2010/0211127), and further in view of Freeman (20140342331), as evidenced by Biederman (US 10,046,114).
Regarding claim 3, patent claim 21 discloses the current invention, but does not disclose a near-field communication sensor configured to be worn by the acute care provider, the near-field communication sensor being configured to sense radio-frequency signals emitted from emitters located in proximity to the acute care provider. 
However, Freeman teaches a near-field communication sensor (NFC chip, paragraph [0008]) configured to be worn by the acute care provider (e.g. in wristband, paragraph [0008]), the near-field communication sensor being configured to sense radio-frequency signals emitted from emitters located in proximity to the acute care provider (NFC chip used to identify locations of other rescuers who also have NFC chips, therefore the emitters are the NFC chips of the other acute care providers. Near-field communication devices communicate using radio-frequency identification standards, therefore the NFC sensor would inherently identify radio-frequency signals in proximity to the wearable device. See Col. 15 lines 38-65 of Biederman).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent claim 21 to include a near-field communication sensor configured to be worn by the acute care provider, the near-field communication sensor being configured to sense radio-frequency signals emitted from emitters .

 Claims 6-7   is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,492,986 in view of Oppenheimer (US 2017/0181925) and Eerden (US 2010/0211127), and further in view of Sagiroglu (US 2013/0282068)
 Regarding claims 6-7, patent claim 21 discloses a controller, but does not disclose the controller is configured to determine the predetermined treatment protocol based, at least in part, on a characteristic of the patient, wherein the characteristic of the patient comprises at least one of a present condition of the patient.
However, Sagiroglu teaches the controller is configured to determine the predetermined treatment protocol based, at least in part, on a characteristic of the patient, wherein the characteristic of the patient comprises at least one of a present condition of the patient (controller determines initial treatment protocol (e.g. which actions and in which order) based on the survivability index number, which is determined by processing the ECG of the patient, see paragraphs [0008], [0009] and [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of patent claim 21 to be configured to determine the predetermined treatment protocol based, at least in part, on a characteristic of the patient, wherein the characteristic of the patient comprises at least one of a .
  
Claim 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,492,986 in view of Oppenheimer (US 2017/0181925) and Eerden (US 2010/0211127), and further in view of Kim (KR 1020140140700).
Regarding claim 10, patent claim 21 discloses a controller, but does not disclose a wireless transceiver in communication with the controller, the wireless transceiver being configured to receive signals from the at least one motion sensor and to transmit information to a remote computing device. 
However, Kim teaches a wireless transceiver (radio transmitter) being configured to receive wireless signals from the first sensor and/or the second sensor (from pressure sensor 12, paragraph [0022] lines 1-4) and to transmit, through WiFi or Bluetooth, information based on the received signals to a remote computing device (e.g. portable computer), (paragraph [0024] lines 1-4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of patent claim 21 to include a wireless transceiver associated with the controller, the transceiver being configured to receive wireless signals from at least one sensor and to transmit information based on the received signals to a remote computing device, as taught by Kim, in order to allow for users to communicate with medical personnel outside the area in case of emergency.

However, Oppenheimer teaches transmit information about the at least one time-stamped marker to a remote computing device (computing device 110). (see paragraph [0068] and Fig. 1B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of patent claim 21 to include a transceiver configured to transmit information about the at least one time-stamped marker to a remote computing device, as taught by Oppenheimer, for the purpose of allowing for the information collected to be stored and analyzed at a later time point to improve outcome of therapy for a following session.
 
Claim 12 is/ rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,492,986 in view of Oppenheimer (US 2017/0181925) and Eerden (US 2010/0211127), and further in view of Freeman (US 2014/0342331).
Regarding claim 12, modified patent claim 21 discloses a system comprising a plurality of additional care providers, but does not disclose the system further comprises additional motion sensors, each of which worn by the multiple acute care providers, and wherein the controller is further configured to: assign a role to each of the plurality of additional acute care providers based, at least in part, on the identified one or more resuscitation activities performed by the acute care provider; and provide feedback to each of the plurality of additional acute care 
However, Freeman (Fig. 1b) teaches a system comprises motion sensors (wearable computing devices 121,123, each comprising a motion sensitive component 162, e.g. accelerometer, see paragraph [0103]) worn by multiple acute care providers (care providers 104 and 106), and wherein the controller is further configured to: 
assign a role to each of the plurality of additional acute care providers based, at least in part, on the identified one or more resuscitation activities performed by the respective acute care provider (based on the quality of compressions, determined based on accelerometer data, controller will reassign roles of care providers to improve quality of compressions, see paragraph [0171]).
provide feedback to each of the plurality of additional acute care providers for performance of the assigned role for each of the plurality of additional acute care providers (e.g. display message to switch roles based on performance of CPR of depending on how long first user has been performing assigned task, paragraph [0207]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Silver to include additional motion sensors, each of which worn by the multiple acute care providers, and wherein the controller is further configured to: assign a role to each of the plurality of additional acute care providers based, at least in part, on the identified one or more resuscitation activities performed by the acute care provider; and provide feedback to each of the plurality of additional acute care providers for performance of the assigned role for each of the plurality of additional 
Regarding claim 13, modified Silver discloses a controller, but does not disclose the controller is further configured to output a summary of care for treatment of the patient including a record of time-stamped markers associated with each respective acute care provider.
However, Oppenheimer further teaches the controller is further configured to output a summary of care for treatment of the patient including a record of time-stamped markers associated with each respective acute care provider (information regarding which tasks were performed by one of the team members, and at what time those tasks were performed to create an accurate record of the patient's treatment is recorded, paragraph [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Silver to further configured to output a summary of care for treatment of the patient including a record of time-stamped markers associated with each respective acute care provider, as taught and suggested by Oppenheimer, for the purpose of keeping an accurate record of the patient’s treatment over the course of the treatment protocol (paragraph [0088] Oppenheimer).

Claims 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,492,986 in view of Oppenheimer (US 2017/0181925) and Eerden (US 2010/0211127), and further in view of Wang (US 2011/0302694). 
Regarding claim 16, patent claim 21 discloses a motion sensor, but does not disclose wherein the at least one motion sensor comprises an adhesive substrate for adhering the at least one motion sensor to a portion of the acute care provider's hand.
However, Connor teaches (Fig. 1) wherein the at least one motion sensor (flexible sensor 104, comprising an accelerometer, see paragraph [0218]) comprises an adhesive substrate (for adhering the at least one motion sensor to a portion of the acute care provider's hand (adhesive sealant that adheres sensor to glove 102, which is connected to care provider’s hand, see paragraph [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motion sensor of patent claim 21 to include adhesive substrate for adhering the at least one motion sensor to a portion of the acute care provider's hand, as taught by Wang, for the purpose of providing a secure way to attach the motion sensor to a user so that the measurements acquired are accurate, and to prevent the motion sensor from being removed when in use.
 
Claims 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,492,986 in view of Oppenheimer (US 2017/0181925), Eerden (US 2010/0211127) and Wang (US 2011/0302694), and further in view of Celik-Butler (US 2008/0312565).
Regarding claim 17, patent claim 21 discloses a motion sensor, but does not disclose wherein the at least one motion sensor further comprises flexible circuitry, the flexible circuitry comprising components for sensing and wirelessly transmitting signals representative of movement of the acute care provider.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one motion sensor of patent claim 21 to include flexible circuitry, the flexible circuitry comprising components for sensing and wirelessly transmitting signals representative of movement of the acute care provider, as taught and suggested by Celik-Butler, for the purpose of allowing all electronic components to be housed in a single compact location, thereby providing a device that is easily portable, self-contained and wireless, self-powered, semi-flexible, simple and easy to use within minimal instruction and provides real-time feedback (paragraph [0006] Celik-Butler). 
 
 Response to Arguments
 Applicant’s arguments filed 12/10/2021 have been fully considered.
Applicant’s amendments to claims 1-20 to overcome rejection under 35 USC 112(b) have been fully considered and the rejections have been withdrawn accordingly.
 Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection relies on an additional reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Regarding applicant’s confusion regarding the use of the Centen ‘720 reference in the rejection of claim 1 (see page 12 paragraphs 1 and 3 of Remarks), there appears to have been a minor typographical error in the previous rejection that resulted in the confusion. Applicant is correct that the Centen reference cited (US 2012/0083720) should instead have been written US 2012/0089054, as all paragraphs and Figures cited in the both the previous and current rejections of this application, as well as to the office actions of the parent application, directly corresponded to the figures and paragraphs of the ‘9054 reference, as opposed to that of Centen ‘720 (e.g. rejection of claim 1 in both Office Actions of present application recite Centen recites in paragraph [0061] the system comprises. “accelerometers and pressure sensors”. Centen ‘9054 recites this in lines 1-14, while Centen ‘720 does not have a paragraph [0061]). Examiner apologies for any confusion.

 Allowable Subject Matter
 Claims 19-20 are allowed.

 Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785